UNITED sTATES DISTRICT CoURT § § ga § §
FoR THE DISTRICT o_F CoLUMBIA '

APR 2 2 2019
L. Ruther, ) '
) Clerk, U.S. Dlstrict & Bankruptcy
plaintiff ) Courts for the District of Co|umbia
)
v ) Civil Action No. 19-859 (UNA)
)
)
United States of Ame_rica et al ., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The Court Will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the F ederal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a shoft and plain statement of the claim showing that the pleader is entitled to relief.”
Fed.'li. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 7
F.3d 661 ,' 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff resides in Manassas, Virginia. He has submitted a one-page cryptically worded
document, Which has been construed liberally as a Complaint [Dkt. # l]. The content is largely

incomprehensible and thus provides no notice of a claim. A separate order of dismissal

» /L

Date: April z § , 2019 United States District Judge

accompanies this Memorandum Opinion.

 

